CaSe 18-09243-.].](3-11 DOC 129 Filed 01/15/19 EOD 01/15/19 10255:28 Pg 1 Of 4

 

UNITED STATES BANKRUPTCY COURT
for the

Southern District of Indiana

In re: Case No. 18-09243-JJG-ll

SCOTTY’S HOLDINGS, LLC,

\/\_/\/\_/V

Debtor(s)l.
CREDITOR CPC BUILDING A, LLC’S LIMITED OBJECTION TO DEBTORS’
MOTION FOR AN ORDER §I) AUTHORIZING DEBTORS TO OBTAIN SECURED

POST-PETITION FINANCING AND (II) GRANTING RELATED RELIEF

Creditor CPC Building A, LLC (“CPC”) hereby responds to Debtors’ Motion for an Order
(l) Authorizing the Debtors to Obtain Secured Post-Petition Financing and (II) Granting Related
Relief (the “l\/lotion”) as follows:

l. CPC is the landlord for Debtor Scotty’s Fort Wayne, LLC (“Debtor”) pursuant to
an unexpired lease agreement dated March 26, 2014 (the “Lease Agreement”), between the Debtor
and CPC for real property located at 6284 W. Jefferson Boulevard, Fort Wayne, Indiana.

2. Under the Lease Agreement, Debtor is obligated to make ongoing rent payments to
CPC. Debtor remains in possession of the premises and has not yet assumed or rejected the Lease
Agreement.

3. Section 365(d)(3) absolutely mandates the Debtor to timely make all post-petition,

pre-rejection rent payments to CPC. ln the event the Debtor violates the mandate of Section

 

1 The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-ll (the “Lead Case”); A Pots & Pans Production, LLC,
Case No. 18-09244-JJG-l l; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-l l ; Scotty’s Brewhouse,
LLC, Case No. 18~09246-JJG-l l; Scotty’s Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-l l; Scotty’s Brewhouse West
Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse
Downtown Indianapolis, Case No. l8-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-l l; Scotty’s
Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-l l; Scotty’s Brewhouse Carmel, LLC, Case No. 18-09256-JJG-l l; Scotty’s
Brewhouse Butler, LLC, Case No. 18-09257-JJG-l l; and Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-l l.

 

CaSe 18-09243-.].](3-11 DOC 129 Filed 01/15/19 EOD 01/15/19 10255:28 Pg 2 014

365(d)(3), CPC is entitled to a de facto administrative claim for any such rent that is not paid. Paul
Harris Stores, Inc. v, Mabel L. Slater Realty Tr., 148 B.R. 307, 314 (S.D. Ind. 1992); In re
Telesphere Commc’ns, Inc., 148 B.R. 525, 531 (Bankr. N.D. Ill. 1992). That claim is entitled to
super-priority over other administrative claims. Telesphere Commc ’ns, Inc., 148 B.R. at 525.

4. To date, and in addition to its claim for pre-petition rent and other charges in the
sum of $54,689,77, CPC has not been paid for rent and other charges due for the period from the
Petition Date through the current date, Which totals $l6,642.76, absent late fees.

5. In their Motion, the Debtors seek an Order approving on a final basis post-petition
financing provided by Sase Kosan, K. K., and any additional lender that provides a commitment
to participate in the proposed DIP Facility.

6. Subject to a Carve-Out for certain professional fees and expenses, the Motion asks
the Court to grant the DIP Lenders an administrative claim “With priority in payment over any and
all administrative expenses of the kinds specified or ordered pursuant to any provision of the
Bankruptcy Code, including, Without limitation, Bankruptcy Code Sections 105, 326, 328, 33(),
331, 503(b), 506(0), 507(a), 507(b), 546, 726, 1113 and 1114 (the “Superpriority Claims”);
provided, however, that to the extent that the Bankruptcy Court grants a priority claim in respect
of the diminution in value of the collateral secured by the PrePetition Credit Facilities, such claim
may be pari passu With the Superpriority Claim.” See Exhibit 3 to the Motion at p. 5.

7. CPC objects to the Motion to the extent is attempts to (1) relieve the Debtor of its
objection to timely make post-petition rent payments or (2) grant the DIP Lenders a claim With
priority over any super-priority claim CPC may be entitled to assert. Nothing in Section 364
permits Debtor to avoid its obligations under Section 365(d)(3). The relief requested in the Motion

is thus contrary to the express provisions of the Bankruptcy Code.

CaSe 18-09243-.].](3-11 DOC 129 Filed 01/15/19 EOD 01/15/19 10255:28 Pg 3 014

8. If the Court grants the Motion, any such Order should expressly state that Debtor
is not relieved from its obligation to pay ongoing post-petition, pre-rejection rent, and that the DIP
Lenders’ claim remains junior to any super-priority administrative claim CPC Would be entitled to

assert should post-petition rent not be paid.

9. Alternatively, CPC Would not oppose the inclusion of any claim it may have for
unpaid post-petition, pre-rejection rent in the Carve-Out, which Would have essentially the same

effect and thus Would not violate Section 365(d)(3).
WHEREFORE, CPC objects to the Debtors’ Motion and requests the relief proposed in

paragraphs 8 and 9 hereof, or their equivalent, and for all other relief appropriate under the

circumstances

Date: January 15, 2019

Respectfully submitted,
LEEUW OBERLIES & CAMPBELL, P.C.

By: /s/John M. Mead
John M. Mead
320 North Meridian Street, Suite 1006
Indianapolis, IN 46204
Telephone: 317-684-6960
jmead@indylegal.net
ATTORNEYS FOR CPC BUILDING A, LLC

CaSe 18-09243-.].](3-11 DOC 129 Filed 01/15/19 EOD 01/15/19 10255:28 Pg 4 Of 4

CERTIFICATE OF SERVICE

This is to certify that a copy of the above and foregoing Was filed electronically on the 15th
day of January, 2019. Notice of this filing Will be sent to all parties of record through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

/s/John M. Mead

John M. Mead
John M. Mead

LEEUW OBERLIES & CAMPBELL
320 North Meridian Street, Suite 1006
Indianapolis, IN 46204

Telephone: 317-684-6960

Facsimile: 317-684-6961

jmead@indylegal.net

